Title: From George Washington to Major General Benedict Arnold, 6 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Sir
						Head Quarters peekskill 6th Augt 1780
					
					Colo. Kosciusko having permission to join the southern Army—Major Villefranche has directions to repair to West point and take upon him the superintendance of the Works. You will, I am persuaded, find this Gentleman fully acquainted with his Business, and I doubt not but he will give general satisfaction to those with whom he will be immediately concerned in the execution of the Works. I am Sir Yr most obt Servt
					
						Go: Washington
					
					
						P.S. If Genl Howe has not left you a plan of the Works—Maj. Villefranche will be able to furnish you with one.
					
				